This is an appeal from an order of Judge Moore awarding the custody of Howard Webster Busbee to Mrs. Susie Reese. The order of Judge Moore will be reported.
The appellant by exceptions, five in number, seeks reversal of Judge Moore's order, and asks that the custody of the infant be awarded to the appellant, the infant's father.
This Court always looks in such cases to the welfare of the infant, and in this case we can see no reason why we should reverse Judge Moore's order, and substitute our judgment for his. *Page 130 
The exceptions should be overruled, and the order appealed from affirmed.
MR. CHIEF JUSTICE GARY concurs.
                    ON MOTION TO AMEND RETURN
The motion of the respondent praying that she be allowed to amend her return to the petition in habeas corpus as originally filed in the Circuit Court, and that the issues raised by such amended return be heard by this Court in its original jurisdiction, or, in the alternative, for an order suspending the appeal to permit the respondent movant to apply to the Circuit Court for the relief sought, has been accorded careful consideration. To the extent the question of the father's unfitness could have been inquired into and established by the respondent, in the exercise of due diligence, at the time the hearing in the Court below, the respondent is concluded under the principle of res judicata. She has had her day in Court. If, since the date of the hearing in the Circuit Court, the father's character has deteriorated, or conditions affecting the father's fitness or capacity to undertake the care and rearing of his child have changed, to an extent that would render him an unsafe, unfit, and improper person to be intrusted with the custody and care of his child, it is to be observed that the judgment herein rendered does not prevent this Court or any other Court of competent jurisdiction in this State from changing the custody of the child upon proof of such material change of conditions as to make such a step proper. Ex parte Tillman, 84 S.C. 567;66 S.E., 1049; 26 L.R.A. (N.S.), 781.
The relief sought involves a departure from the usual and orderly procedure of this Court in the disposition of a cause, heard and finally determined, for which, in the Court's opinion, no sufficient ground has been shown to exist in the case at bar. *Page 131 
It is accordingly ordered that the motion be, and is hereby refused, and that the stay of remittitur heretofore granted be revoked.